Citation Nr: 1747617	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer with radical retropubic prostatectomy, from July 1, 2009.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A February 2008 rating decision from the St. Louis, Missouri RO granted service connection and assigned a 100 percent rating for prostate cancer with radical retropubic prostatectomy, effective April 30, 2007.  The RO advised the Veteran that this 100 percent rating was assigned effective from the date of claim and was continued pending an immediate VA examination to determine residual disability.  After the Veteran underwent VA examination in May 2008, the RO proposed decreasing the rating for service-connected prostate cancer to 60 percent in a December 2008 rating decision.  In April 2009, the RO reduced the rating to 60 percent disabling, effective July 1, 2009.  Because Diagnostic Code (DC) 7528, the DC under which the Veteran's prostate cancer is rated, contains a temporal element (its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling), and the history outlined above, the most appropriate characterization of this claim is entitlement to an initial rating in excess of 60 percent for prostate cancer with radical retropubic prostatectomy, from July 1, 2009.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 4.115b, DC 7528 (2016).

This matter was previously before the Board in December 2014 when it was remanded for further evidentiary development.  

In September 2017, the Board sent the Veteran and his representative a letter which gave the Veteran the opportunity to clarify whether or not he still wanted to testify at either an RO or Board hearing.  38 C.F.R. § 20.704.  The Veteran responded through his representative that he desired to withdraw his request for a hearing on the matter. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From July 1, 2009, the evidence demonstrates that the Veteran's residuals of prostate cancer have included urinary frequency and the wearing of absorbent material which needed to be changed 4 or more times per day; the evidence has not demonstrated that the Veteran continued to receive any surgical, X-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or had any local recurrence or metastasis of his prostate cancer.   


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for prostate cancer with radical retropubic prostatectomy from July 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 4.1, 4.7, 4.115a, 4.115b, DCs 7527 and 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). 

Regarding the duty to assist, per the December 2014 Board remand, the RO sent the Veteran a letter in May 2016 requesting the names of any additional treatment providers.  The RO then sent a follow-up letter in July 2016.  The Veteran did not respond to either request.  Per the December 2014 remand, Social Security Administration records were requested and received in August 2016.  The RO then obtained a medical opinion on whether the Veteran's prostate cancer has been active at any time since July 1, 2009.  

The VA examiner provided an adequate opinion in September 2016.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2014 Board remand listed 11 specific medical records for the examiner to review and discuss.  Although the September 2016 examiner did not address each one specifically, he did provide an in-depth review of the Veteran's entire file, to include specifically listing 14 prostate cancer-specific notations from the medical record which were directly applicable to the matter at hand.  It is clear from his review and recitation of the file that he considered the entire history of the Veteran's prostate cancer with radical retropubic prostatectomy and developed a well-supported opinion with rationale that the Veteran's prostate cancer with radical retropubic prostatectomy had not been active since July 1, 2009.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (finding that a VA examination report "must be read as a whole" to determine an examiner's rationale).  Therefore, the record reflects substantial compliance with the December 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R.      § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

As noted in the Introduction, pursuant to 38 C.F.R. § 4.115b, DC 7528, the Veteran underwent a VA examination in May 2008 to evaluate his prostate cancer with radical retropubic prostatectomy.  Thereafter, his 100 disability evaluation was lowered to 60 percent, effective July 1, 2009.  38 C.F.R. § 3.105(e).  

The Veteran contends that he is entitled to a rating in excess of 60 percent for his prostate cancer with radical retropubic prostatectomy.  He has indicated there has been no improvement in his condition.  The Veteran's prostate cancer with radical retropubic prostatectomy is currently rated under DCs 7527 and 7528.  38 C.F.R. § 4.115b.  

Pursuant to 38 C.F.R. § 4.115b, DC 7528, if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, prostate cancer is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  The Veteran's predominant postoperative residual is voiding dysfunction, for which he is currently in receipt of a 60 percent disability rating, the highest rating possible under 38 C.F.R. § 4.115a (requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day).   

As stated above, residuals of prostate cancer may also be rated based on symptoms of renal dysfunction.  However, the Veteran is currently service connected for renal dysfunction, evaluated at 60 percent, secondary to service-connected diabetes mellitus II.  Therefore, any higher rating for the same symptoms of renal dysfunction would be considered impermissible pyramiding.  See 38 C.F.R. § 4.14 ("[t]he evaluation of the same disability under various diagnoses, "a practice called 'pyramiding,'" is to be avoided); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (the rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered).

Pursuant to the provisions of 38 C.F.R. § 4.115b, DC 7527, postoperative residuals of prostate gland injuries may also be evaluated under voiding dysfunction, to include urinary frequency and obstructed voiding, or urinary tract infection, whichever is the predominant disability.  The Veteran is currently in receipt of the highest possible rating for voiding dysfunction.  38 C.F.R. § 4.115a.  The highest rating possible for evaluation under urinary frequency is 40 percent and the highest possible evaluation under obstructed voiding is 30 percent.  The highest rating possible for evaluation for urinary tract infections is 30 percent.  As evaluation under urinary frequency, obstructed voiding, or urinary tract infections would not afford the Veteran a higher rating, they will not be discussed further.  

In this instance, the only criteria which would afford the Veteran a rating in excess of 60 percent is under 38 C.F.R. § 4.115b, DC 7528, malignant neoplasms of the genitourinary system; specifically, a recurrence or metastasis of the Veteran's prostate cancer would entitle the Veteran to a 100 percent disability evaluation.  

The pertinent medical evidence includes a September 2009 laboratory report which reflected a PSA of less than 0.1 ng/mL.  The record reflects that such a PSA finding is not indicative of active prostate cancer.  (For information only, and without reliance thereon, the Board notes that the prostate specific antigen is a protein produced by the cells of the prostate gland.  PSA is present in small quantities in the blood of normal men, and is often elevated in the presence of prostate cancer.) 

A January 2010 laboratory report also showed a PSA of less than 0.1 ng/mL.  A May 2010 VA treatment note also reflected a PSA of less than 0.01 ng/mL.  A May 2010 VA primary care note reflected a history of prostate cancer and no edema.  

A July 2010 VA contract examination report reflects that the Veteran reported that he had undergone a radical retropubic prostatectomy in May 2007 and that he had undergone surgery in August 2009.  The Veteran reported that the malignancy was still active.  The examiner noted that there was no metastasis from the prostate cancer.  The Veteran reported residuals to the malignancy treatment such as incontinence, frequent voiding (up to 10 times per day and 2 times per night), issues with starting urination, and a weak urine flow.  The Veteran also reported the need to use absorbent materials up to 12 times per day and erectile dysfunction.  The examiner found that the prostate cancer was still active and that the residual sequelae were the total prostatectomy and erectile dysfunction.

The July 2010 examiner also noted the Veteran's radical retropubic prostatectomy scar, located suprapubic on the anterior side of the trunk.  The examiner described the scar as linear, 17 centimeters by 0.5 centimeters, not painful on examination, superficial with no damage or adhesion to the underlying tissue, and no skin breakdown.  The examiner also noted that there is no inflammation, no edema, and no limitation of motion caused by the scar.  

A January 2013 VA examination report reflects a PSA of less than 0.1.  The VA examiner noted that the Veteran's prostate cancer was in remission and he had completed treatment, including a prostatectomy and a penile implant.  The examiner noted that the Veteran had a voiding dysfunction, which required absorbent material be changed more than 4 times per day with daytime voiding less than an hour to between 1 to 2 hours and nighttime voiding 5 or more times.  The examiner noted that the Veteran also had symptoms of obstructed voiding, such as hesitancy, a slow or weak stream, and a decreased force of stream.  The Veteran also had erectile dysfunction, secondary to prostate cancer with radical retropubic prostatectomy.  The Veteran did not have a diagnosis of urinary tract infections, retrograde ejaculation, or other residual complications of prostate cancer or treatment for prostate cancer.  

In the January 2013 VA examination, the examiner also examined the Veteran's surgical scar from the radical retropubic prostatectomy.  The examiner noted that the Veteran had one scar which measured 14 centimeters, was linear, nonpainful, and stable.  

Pursuant to the December 2014 Board remand, the Veteran's file was forwarded to a VA examiner to review the record and clarify whether the Veteran had active prostate cancer.  After reviewing the record, the reviewing clinician opined that it is at least as likely as not that the Veteran's prostate cancer was cured following the May 2007 surgery and that it is has not been active since.  The examiner noted that the July 2010 VA examination report had indicated the condition was active.  The clinician opined that it was at least as likely as not that the July 2010 examiner was specifically referring to the Veteran's residual erectile dysfunction as a result of the prostate surgery.  The reviewing clinician concluded it was at least as likely as not that the last surgery referenced in August 2009 for malignancy treatment was a penile implantation device for treating the erectile dysfunction.  The examiner continued that the medical evidence does not contain any objective evidence of recurrence, chemotherapy, or radiation therapy (of any type) throughout the appeal period for the Veteran's prostate cancer with radical retropubic prostatectomy.  

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's prostate cancer with radical retropubic prostatectomy does not warrant assignment of a disability rating in excess of 60 percent from July 1, 2009.  The competent medical evidence does not reflect that the Veteran's prostate cancer returned or that he required continued treatment throughout the appeal period.  Since July 1, 2009, the Veteran's PSA readings were consistently less than 0.1 ng/mL, which is not elevated to the level indicative of active malignant neoplasms of the genitourinary system.  The July 2010 VA contract examiner reported that there was no metastasis from the prostate cancer.  Although this examiner also indicated that the condition was active, the Board places greater weight of probative value on the opinion by the September 2016 VA clinician who reviewed the entire record and found it was at least as likely as not that the indication by the July 2010 examiner that the prostate cancer was active was in reference to the Veteran's erectile dysfunction and did not indicate a recurrence of prostate cancer.  

The January 2013 VA examiner noted that the Veteran's cancer was in remission and he had completed treatment.  

The September 2016 VA examiner further opined that it is at least as likely as not that the Veteran's prostate cancer was cured following the May 2007 surgery and the medical evidence does not indicate any objective evidence of reoccurrence, chemotherapy, or radiation.  As such, the Board finds that a preponderance of the competent medical evidence is against a finding that there has been a local recurrence or metastasis of prostate cancer since July 1, 2009 and therefore, the Veteran is not entitled to a rating of 100 percent pursuant to 38 C.F.R. § 4.115b, DC 7528.  

The Board notes that the Veteran's erectile dysfunction has been attributed to be a residual of his prostate cancer.  However, he is already in receipt of a separate 20 percent rating for erectile dysfunction and special monthly compensation based on loss of use of a creative organ, and the appropriateness of those evaluations are not currently before the Board.

The Board has also considered whether the Veteran is entitled to an additional disability evaluation pursuant to 38 C.F.R. § 4.118.  38 C.F.R. § 4.118 includes the rating criteria for skin, to include scars.  DC 7800 applies to scars of the head, face or neck, DC 7801 addresses scars not of the head, face, or neck that are deep and nonlinear, DC 7802 addresses scars not of the head, face, or neck that are superficial and nonlinear, and DC 7804 applies to scars that are unstable or painful.  Finally, DC 7805 notes that any disabling effects not considered in a rating provided under DCs 7800-7804 be rated under an appropriate diagnostic code.  

The Veteran's radical retropubic prostatectomy scar has been characterized by both the July 2010 VA examiner and January 2013 VA examiner as linear, superficial, nonpainful, stable, with no adhesion to the underlying tissue, and causing no functional limitations.  DC 7800 does not apply herein as the Veteran's scar is on his anterior trunk.  DCs 7801 and 7802 are specifically for rating of nonlinear scars and do not apply to the Veteran's linear surgical scar.  DC 7804 applies to scars that are painful and unstable.  The VA examiners specifically noted that the Veteran's surgical scar was not painful and was stable.  Finally, DC 7805 notes that any disabling effect not considered shall be rated under an appropriate diagnostic code.  The Board notes that evaluation pursuant to DC 7527, postoperative residuals (herein voiding dysfunction), adequately considers the disabling effects as part of the Veteran's prostate cancer with radical retropubic prostatectomy.  Therefore, an additional rating under 38 C.F.R. § 4.118 is not appropriate.  

As stated above, the residuals of the Veteran's prostate cancer with radical retropubic prostatectomy is characterized by a voiding dysfunction requiring 4 or more absorbent materials per day.  Further, the Veteran's prostate cancer with radical retropubic prostatectomy has not been characterized as malignant neoplasms of the genitourinary system during the appeal period.  Therefore, a rating in excess of 60 percent from July 1, 2009 is denied.  

The Board further finds that an additional staged schedular rating is not warranted as the Veteran's symptomatology has remained stable throughout the appeal.

In making its determinations above, the Board has considered carefully the Veteran's contentions specifically that his condition has not improved.  The Board notes that his lay testimony is competent to describe certain symptoms associated with his condition or his overall assessment of his condition.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's assertions with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue. 

In sum, the preponderance of the evidence is against the assignment of a rating for prostate cancer with radical retropubic prostatectomy in excess of 60 percent from July 1, 2009.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to a rating for prostate cancer with radical retropubic prostatectomy in excess of 60 percent from July 1, 2009 is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

A rating in excess of 60 percent for prostate cancer with radical retropubic prostatectomy from July 1, 2009 is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


